McAdam, Ch. J.
The plaintiff has an office for the regular transaction of business in person within the City of Hew York, and is' to be deemed a resident of that city (Code Civ. Pro. § 3160). In actions brought by or against an executor or administrator in his representative capacity, the defendant is not entitled to security for costs as matter of right, but in the discretion of the court.
This action was originally commenced against the Bowery Savings Bank; and the defendant Valentine, as administrator, etc., was brought in by order of the court, on application of the bank for interpleader. While the court has no jurisdiction of an action against an administrator in the first instance (Code Civ. Pro. § 316), it is equally true that where jurisdiction once attaches (as it did in this case) the court may, in the exercise of its jurisdiction, bring in by inter-pleader any claimant, whether he be an administrator or not. In other words, when jurisdiction once attaches, it is not ordinarily divested by subsequent events (see 81 N. Y. 500). As there is a disputed title to a fund in court, the plaintiff claiming it on the one hand and the administrator on the other, and each party is pressing his claim in good faith, it is hardly a case in which proceedings should be delayed to await security for costs, particularly as no charge or insiuua*245ticm of insolvency or impecuniosity is imputed to the plaintiff. The ex-parte order requiring security will therefore be vacated, without costs. Defendant may have three days to answer the complaint after service of the order to be entered hereon.